

90 HR 8088 IH: To provide funding to law enforcement agencies, and for other purposes.
U.S. House of Representatives
2020-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8088IN THE HOUSE OF REPRESENTATIVESAugust 22, 2020Mr. Stauber introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide funding to law enforcement agencies, and for other purposes.1.Body-Worn Camera Partnership Grant Program Subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended by adding at the end the following:509.Body-Worn Camera Partnership Grant Program(a)DefinitionsIn this section— (1)the term covered government means a State, unit of local government, or Indian Tribe;(2)the term Director means the Director of the Bureau of Justice Assistance; and(3)the term unit of local government, notwithstanding section 901, does not include an Indian Tribe.(b)Authorization of grantsThe Director may make grants to eligible covered governments for use by the covered government for—(1)the purchase of body-worn cameras;(2)necessary initial supportive technological infrastructure for body-worn cameras for law enforcement officers in the jurisdiction of the grantee;(3)the development of policies and procedures relating to the use of body-worn cameras;(4)training on the use of body-worn cameras;(5)the storage, retention, viewing, auditing, and release of footage from body-worn cameras; and(6)personnel, including law enforcement, prosecution, and criminal defense personnel, to support the administration of the body-worn camera program of the covered government.(c)Eligibility(1)ApplicationFor a covered government to be eligible to receive a grant under this section, the chief executive officer of the covered government shall submit to the Director an application in such form and containing such information as the Director may require.(2)Policies and procedures assurancesThe application under paragraph (1) shall, as required by the Director, provide assurances that the covered government will establish policies and procedures in accordance with subsection (d).(d)Required policies and procedures(1)In generalA covered government receiving a grant under this section shall develop policies and procedures related to the use of body-worn cameras that—(A)are developed with community input, including from prosecutors and organizations representing crime victims, in accordance with recognized best practices;(B)require that a body-worn camera be activated when a law enforcement officer arrests or detains any person in the course of the official duties of the officer, with consideration to sensitive cases;(C)apply discipline to any law enforcement officer who intentionally fails to ensure that a body-worn camera is engaged, functional, and properly secured at all times during which the camera is required to be worn;(D)require training for—(i)the proper use of body-worn cameras; and(ii)the handling and use of the obtained video and audio recordings;(E)provide clear standards for privacy, data retention, and use for evidentiary purposes in a criminal proceeding, including in the case of an assault on a law enforcement officer; and (F)make footage available to the public in response to a valid request under an applicable freedom of information law if the footage can be made available—(i)without compromising an ongoing investigation or revealing the identity of third parties, including victims, informants, or witnesses; and(ii)with consideration given to the rights of victims and surviving family members.(2)PublicationA covered government receiving a grant under this section shall make all policies and procedures regarding body-worn cameras available on a public website.(3)GuidanceThe Director shall issue guidance to covered governments related to the requirements under paragraph (1).(e)Grant amounts(1)Minimum amount(A)In generalEach fiscal year, unless the Director has awarded a fully funded grant for each eligible application submitted by a State and any units of local government within the State under this section for the fiscal year, the Director shall allocate to the State and units of local government within the State for grants under this section an aggregate amount that is not less than 0.5 percent of the total amount appropriated for the fiscal year for grants under this section.(B)Certain territoriesFor purposes of the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands, subparagraph (A) shall be applied by substituting 0.25 percent for 0.5 percent.(2)Maximum amount(A)Amount per covered governmentA covered government may not receive a grant under this section for a fiscal year in an amount that is greater than 5 percent of the total amount appropriated for grants under this section for the fiscal year.(B)Aggregate amount per StateA State and each covered government within the State may not receive grants under this section for a fiscal year in an aggregate amount that is more than 20 percent of the total amount appropriated for grants under this section for the fiscal year.(f)Matching fundsThe portion of the costs of a body-worn camera program provided by a grant under this section—(1)may not exceed 50 percent; and(2)subject to subsection (e)(2), shall equal 50 percent if the grant is to a unit of local government with fewer than 100,000 residents.(g)Supplement, not supplantFunds made available under this section shall not be used to supplant covered government funds, but shall be used to increase the amount of funds that would, in the absence of Federal funds, be made available from covered government sources for the purposes of this section.(h)Reports to the DirectorA covered government that receives a grant under this section shall submit to the Director, for each year in which funds from a grant received under this section are expended, a report at such time and in such manner as the Director may reasonably require, that contains—(1)a summary of the activities carried out under the grant and an assessment of whether the activities are meeting the needs identified in the grant application; and(2)such other information as the Director may require.(i)Reports to CongressNot later than 90 days after the end of a fiscal year for which grants are made under this section, the Director shall submit to Congress a report that includes—(1)the aggregate amount of grants made under this section to each covered government for the fiscal year;(2)a summary of the information provided by covered governments receiving grants under this section; and(3)a description of the priorities and plan for awarding grants among eligible covered governments, and how the plan will ensure the effective use of body-worn cameras to protect public safety.(j)Direct appropriationsFor the purpose of making grants under this section there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, $500,000,000, to remain available until expended..2.Penalties for failure to use body-worn cameras(a)DefinitionIn this section, the term covered provision means—(1)section 509 of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 201; and(2)any other provision of law that makes funds available for the purchase of body-worn cameras.(b)Requirement(1)StatesA State that receives funds under a covered provision shall—(A)have a policy in place to apply discipline to any law enforcement officer who intentionally fails to ensure that a body-worn camera purchased using those funds is engaged, functional, and properly secured at all times during which the camera is required to be worn; and(B)ensure that any entity to which the State awards a subgrant under the covered provision has a policy in place to apply discipline to any law enforcement officer who intentionally fails to ensure that a body-worn camera purchased using those funds is engaged, functional, and properly secured at all times during which the camera is required to be worn.(2)Other entitiesAn entity other than a State that receives funds under a covered provision shall have a policy in place to apply discipline to any law enforcement officer who intentionally fails to ensure that a body-worn camera purchased using those funds is engaged, functional, and properly secured at all times during which the camera is required to be worn.(c)Compliance(1)Ineligibility for funds(A)First fiscal year(i)StatesFor the first fiscal year beginning after the date of enactment of this Act in which a State fails to comply with subsection (b)(1), the State shall be subject to a 20-percent reduction of the funds that would otherwise be provided to the State under the applicable covered provision for that fiscal year.(ii)Other entitiesFor the first fiscal year beginning after the date of enactment of this Act in which an entity other than a State fails to comply with subsection (b)(2), the entity shall be subject to a 20-percent reduction of the funds that would otherwise be allocated to the entity under the applicable covered provision for that fiscal year.(B)Subsequent fiscal years(i)StatesBeginning in the first fiscal year beginning after the first fiscal year described in subparagraph (A)(i) in which a State fails to comply with subsection (b), the percentage by which the funds described in subparagraph (A)(i) are reduced shall be increased by 5 percent each fiscal year the State fails to comply with subsection (b), except that such reduction shall not exceed 25 percent in any fiscal year.(ii)Other entitiesBeginning in the first fiscal year beginning after the first fiscal year described in subparagraph (A)(i) in which a an entity other than a State fails to comply with subsection (b), the percentage by which the funds described in subparagraph (A)(ii) are reduced shall be increased by 5 percent each fiscal year the entity fails to comply with subsection (b), except that such reduction shall not exceed 25 percent in any fiscal year.(2)ReallocationAmounts not allocated under covered provision to a State or other entity for failure to comply with subsection (b) shall be reallocated under the covered provision to States or other entities that have complied with subsection (b).3.Training on alternatives to use of force, de-escalation, and behavioral health crises(a)DefinitionsSection 901(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251(a)) is amended—(1)in paragraph (27), by striking and at the end; (2)in paragraph (28), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(29)the term de-escalation means taking action or communicating verbally or non-verbally during a potential force encounter in an attempt to stabilize the situation and reduce the immediacy of the threat so that more time, options, and resources can be called upon to resolve the situation without the use of force or with a reduction in the force necessary; and(30)the term behavioral health crisis means a situation in which the behavior of a person puts the person at risk of hurting himself or herself or others or prevents the person from being able to care for himself or herself or function effectively in the community, including a situation in which a person is under the influence of a drug or alcohol, is suicidal, or experiences symptoms of a mental illness..(b)COPS programSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended by adding at the end the following:(n)Training in alternatives to use of force, de-Escalation techniques, and behavioral health crises(1)Training curriculaThe Attorney General, in consultation with relevant law enforcement agencies of States and units of local government, labor organizations, professional law enforcement organizations, and mental health organizations, shall develop training curricula in—(A)alternatives to use of force and de-escalation tactics; and(B)safely responding to a person experiencing a behavioral health crisis, including techniques and strategies that are designed to protect the safety of the person experiencing the behavioral health crisis, law enforcement officers, and the public.(2)Certified programsThe Attorney General shall establish a process to certify public and private entities that offer courses in alternatives to use of force, de-escalation tactics, and techniques and strategies for responding to a behavioral health crisis using the training curricula established under paragraph (1) or equivalents to the training curricula established under paragraph (1).(3)Transitional regional training programs for State and local agency personnelUntil the end of fiscal year 2023, the Attorney General shall, and thereafter may, provide regional training to equip and certify personnel from law enforcement agencies of States and units of local government in a State to conduct training using the training curricula established under paragraph (1).(4)ListThe Attorney General shall publish a list of law enforcement agencies of States and units of local government that employ officers who have successfully completed a course described under paragraph (2) or (3), which shall include— (A)the total number of law enforcement officers employed by the agency; (B)the number of officers who have completed the course; and(C)whether personnel from the law enforcement agency are certified to conduct training. (5)Direct appropriationsFor the purpose of making grants under this subsection there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, $100,000,000, to remain available until expended..(c)Byrne JAG programSubpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended—(1)by redesignating section 508 as section 511; and(2)by inserting after section 507 the following: 508.Law enforcement training programs(a)DefinitionsIn this section—(1)the term approved course in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis means a course using the training curricula established under section 1701(n)(1) or equivalents to such training curricula—(A)provided by the Attorney General under section 1701(n)(3); or(B)provided by a certified entity; and (2)the term certified entity means a public or private entity that has been certified by the Attorney General under section 1701(n)(2).(b)AuthorityThe Attorney General shall, from amounts made available for this purpose under subsection (e), make grants to States for use by the State or a unit of government located in the State to—(1)pay for costs associated with conducting the training and for attendance by law enforcement personnel at an approved course in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis; and(2)procure training in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis from a certified entity.(c)Allocation of funds(1)In generalOf the total amount appropriated to carry out this section for a fiscal year, the Attorney General shall allocate funds to each State in proportion to the total number of law enforcement officers in the State as compared to the total number of law enforcement officers in the United States.(2)Training for State law enforcement officersEach State may retain from the total amount of funds provided to the State for the purposes described in this section an amount that is not more than the amount that bears the same ratio to the total amount of funds as the ratio of—(A)the total number of law enforcement officers employed by the State; to(B)the total number of law enforcement officers employed by the State and units of local government within the State. (3)Training for local law enforcement officersA State shall make available to units of local government in the State for the purposes described in this section the amounts remaining after a State retains funds under paragraph (2). At the request of a unit of local government, the State may use an amount of the funds allocated to the unit of local government under this paragraph to facilitate training in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis to law enforcement officers employed by the unit of local government. (d)Reporting(1)Units of local governmentAny unit of local government that receives funds from a State under subsection (c)(3) shall submit to the State a report indicating— (A)the number of law enforcement officers that have completed training described in this section; (B)the total number of law enforcement officers employed by the unit of local government; and (C)any barriers to providing the training.(2)StatesAny State that receives funds under subsection (c)(2) shall, after receiving the reports described in paragraph (1), submit to the Attorney General— (A)such reports; and (B)a report by the State indicating— (i)the number of law enforcement officers employed by the State that have completed training described in this section; (ii)the total number of law enforcement officers employed by the State; and (iii)any barriers to providing the training. (e)Direct appropriationsFor the purpose of making grants under this section there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, $250,000,000, to remain available until expended..4.Training on duty to interveneSubpart 1 of part E of Title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), as amended by section 201, is amended by adding at the end the following:510.Training on duty to intervene(a)Training program(1)In generalThe Attorney General, in consultation with relevant law enforcement agencies of States and units of local governments and organizations representing rank and file law enforcement officers, shall develop a training curriculum for law enforcement agencies and officers on the development, implementation, fulfillment, and enforcement of a duty of a law enforcement officer to intervene when another law enforcement officer is engaged in excessive use of force. (2)Certified programsThe Attorney General shall establish a process to certify public and private entities that offer courses on the duty to intervene that are equivalent to the training curriculum established under paragraph (1). (3)Transitional regional training programsUntil the end of fiscal year 2023, the Attorney General shall provide regional training workshops for law enforcement officers of States and units of local government, using the training curriculum established under paragraph (1).(4)ListThe Attorney General shall publish a list of law enforcement agencies of States and units of local government that employ officers who have successfully completed a course described under paragraph (2) or (3), which shall include the total number of law enforcement officers employed by the agency and the number of officers who have completed the course. (b)Grant program(1)AuthorizationThe Attorney General may make grants to State and local law enforcement agencies to—(A)pay for costs associated with attendance by law enforcement personnel at a training course approved by the Attorney General under paragraph (2) or (3) of subsection (a); and(B)procure training in the duty to intervene from a public or private entity certified under subsection (a)(2).(2)ApplicationEach State or local law enforcement agency seeking a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require. (c)Direct appropriationsFor the purpose of making grants under this section, there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, $500,000,000, to remain available until expended..5.Reauthorization of law enforcement grant programs(a)Edward Byrne Memorial Justice Assistance Grant ProgramSection 511 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90–351; 82 Stat. 197), as so redesignated by this Act, is amended by striking this subpart $1,095,000,000 for each of the fiscal years 2006 through 2012 and inserting this subpart, including sections 508, 509, and 510, $800,000,000 for each of fiscal years 2021 through 2025.(b)Reauthorization of COPS on the Beat Grant ProgramSection 1001(a)(11)(A) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(11)(A)) is amended by striking part Q, to remain available until expended $1,047,119,000 for each of fiscal years 2006 through 2009 and inserting part Q, including section 1701(n), to remain available until expended $400,000,000 for each of fiscal years 2021 through 2025.6.Emergency designation(a)In generalThe amounts provided under this Act, or an amendment made by this Act, are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (b)Designation in SenateIn the Senate, this Act, and the amendments made by this Act, is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.